﻿142.  It is with great pleasure that I extend to Mr. Lievano, on behalf of the Government and people of the Republic of Trinidad and Tobago and on my own behalf, sincere congratulations and best wishes on his election as President of this thirty-third session of the United Nations General Assembly. My delegation feels sure that under his wise and efficient guidance the arduous tasks facing this Assembly will be tackled with confidence and positive assurance of success.
143.	I should like at this time through you, Sir, to extend to Mr. Mojsov our gratitude for his expert and competent handling of the proceedings at the thirty-second regular session of the General Assembly and at the special sessions of the General Assembly over the past year.
144.	My delegation wishes to put on record once more its deep appreciation for the work done by our Secretary-General in directing the efforts of the United Nations, particularly in his recent quests for peace in the world, frustrated and thwarted though they have been in some areas by the rabid racism that is synonymous with apartheid.
145.	In closing these words of greeting, it is with a feeling of immense satisfaction that I join with others who have warmly welcomed Solomon Islands to this family of nations. It remains the confirmed view of the Government of Trinidad and Tobago that, notwithstanding the sometimes seemingly insuperable barriers that stand in the way of co-operation between sovereign States, the United Nations continues to provide a stable and acceptable medium for conducting the relations of Member States.
146.	As members of this community of nations, we have both a duty and an obligation to co-operate with one another. This co-operation, in our view, must be founded on four basic and fundamental imperatives. These are: the political will to co-operate; the genuine acceptance of the need to eradicate poverty and enhance the quality of life of the peoples of all countries; the conviction that world peace and the security of all States are necessary prerequisites for optimizing the value of the limited resources of our planet; and the non-exclusion of any State from this international forum and the many benefits which derive from participation therein.
147.	In full recognition and awareness of that fourth imperative—the need to universalize the United Nations - 
my delegation hopes that the day will soon be here when together we can rejoice as we welcome those peoples still struggling in southern Africa and elsewhere for their dignity and independence. We had dared to hope that we could have already welcomed to our Assembly Namibia and Zimbabwe; but good faith is not the hallmark of the racists in southern Africa.
148.	Into what sort of international community are we welcoming new Member States? What hopes for the future can we share with them? How well have our opportunities been used through the auspices of this Organization to create a better human environment for all our peoples?
149.	The record for 1977-1978 is bleak and cheerless; the augury for the coming year most unpropitious. The matters which will be reviewed in this short statement were with us during the thirty-second session; from statements made to this Assembly, it would appear that this thirty-third session is not likely to be the occasion for-universal understanding or for a greater sense of political commitment to meaningful co-operation between developed and developing countries. Rather, there seems to be an explicit desire on the part of some to perpetuate systems of injustice that have enabled the economically strong to develop and maintain an inequitable position of privilege over the economically weak.
150.	It is to the field of economic co-operation that I should like first of all to turn my attention, since it is here that relations between the developed and the developing countries have become decidedly polarized. In fact, it is mainly in economic terms that the divisions between the North and the South have any tangible quality and it is precisely in these matters that resistance to meaningful co-operation has been most pronounced.
151.	Much hope has been pinned on the successful outcome of the discussions in UNCTAD on the Integrated Programme for Commodities. My delegation notes with regret that the deadline which was established under UNCTAD resolution 93 (IV) has not been met and it appears that the negotiations on the common fund will suffer interminable delays. The direction which consideration of this fund seems to be taking, moreover, suggests that developing countries will not succeed in establishing a new regime for commodities which goes beyond the mere setting up of market regulatory mechanisms that now typify international commodity agreements. This would indeed be a retrograde step.
152.	It has been clearly demonstrated during the course of the discussions on both the Integrated Programme for Commodities and the common fund that excellent opportunities exist through the commodity trade for co-operation to the benefit of both the developed and the developing countries. It was hoped that self-interest, at least, could motivate the developed countries to see their way clear to co-operating more fully in this sphere of economic endeavour.
153.	The multilateral trade negotiations, too, have given cause for serious concern to those developing countries that have been following the deliberations. It is with regret that my delegation records its dissatisfaction at the failure of the
developed countries to accept the principle of non-reciprocity for the granting of trade concessions between the developed and all developing countries. Developed countries appear reluctant to accept the fact +hat the current imbalance in the share of world trade between North and South militates against economic growth in developing regions and consequently acts as a serious impediment to the expansion of world trade. Here again is another area in which the self-interest of developed countries over the long-term should make them more responsive to the requests for short-term concessions to-all developing countries.
1S4 Shipping is also a matter for concern. Discussions in this field have given little reason to my Government and to others in the developing world to hope for an accommodation which would enable a more meaningful share of world shipping tonnages to be allocated to developing countries.
155.	It is the view of my Government that the circumstances where developing countries own 61 per cent of the bulk cargo but a mere 5 per cent of the shipping tonnage cannot be allowed to persist. Equity demands that there be a more reasonable share in the market in bulk cargo, both liquid and dry; that international lending institutions adopt more flexible attitudes to financing the purchase of ships by developing countries; and that developed countries lend their support to the pooling of resources to enable developing countries to purchase or construct ships and thereby facilitate the transfer to developing countries of a greater share of world shipping.
156.	Co-operation on matters relating" to the marine environment presents as many difficulties as those already outlined-if not more.
157.	The Government of Trinidad and Tobago must record its considered objection to tendencies developing within the Third United Nations Conference on the Law of the Sea which, if allowed to continue to their logical conclusion, would result in a modern-day manifestation of the attitudes and assumptions that ushered in the colonial era, with the attendant conquest, appropriation and exploitation of regions considered distant, undiscovered territories.
158.	The Government of Trinidad and Tobago recognizes as law that the sea-bed and its resources beyond national jurisdiction constitute mankind's common patrimony. The exploitation of these resources today must not be guided by unbridled opportunism and unprincipled greed. In this regard, unilateral legislative measures must be abhorred. The Government of Trinidad and Tobago holds that unilateral legislation relating to sea-bed resources beyond national jurisdiction can have no validity whatsoever in international law; that activities conducted under such legislation have no legal status; and that States, persons or entities indulging in such illegal practices cannot acquire any rights to the area exploited or its resources.
159.	Unilateral legislation would be contrary to' the Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction [resolution 2749 (XXV)], which was adopted without dissent and which established the
sea-bed and its resources as the common heritage of mankind. Consequently, such unilateral exploitation and appropriation of the resources would constitute illegal acts. These acts would violate the moratorium on sea-bed exploration and exploitation established by General Assembly resolution 2574 D (XXIV).
160.	Some industrialized countries have argued against this concept of the sea-bed as the common heritage of mankind and are seeking to frustrate the goals of cooperation by proposing unilateral legislation which they claim would give certain rights to their agents. The Government of Trinidad and Tobago must insist that the Declaration of Principles contained in General Assembly resolution 2749 (XXV) was declaratory of existing law. Neither analogy nor inference can be regarded as a source of law. Hence the freedom of the high seas cannot be extended to give nor interpreted as giving licence to a few to exploit minerals beyond national jurisdiction. Moreover, it appears that the reluctance on the part of some industrialized countries to undertake the meaningful transfer of technology is, regrettably, linked to their desire to press on with unilateral sea-bed mining operations, without reference to the international authority.
161.	The many areas of non-co-operation I have alluded to notwithstanding, my delegation continues to look forward with optimism to the United Nations Conference on Science and Technology for Development, which is scheduled to take place in August 1979. Members will recall that it was recommended at the twenty-ninth regular session of the General Assembly that science and technology should be used as an instrument to stimulate development, thereby reducing international inequalities and providing the basis for self-reliance [see resolution 3281 (XXIX), art. 13]. The Government of Trinidad and Tobago continues to view this Conference as the vehicle to provide, by way of action-oriented programmes, concrete solutions to the problems of the transfer and application of science and technology within the framework of the New International Economic Order. It must be reiterated here that developing countries should he given access to already existing knowledge in the field of science and technology and that access to science and technology on fair and reasonable terms should be a vital component of the New International Economic Order.
162 We have for the past two years been engaged in the process of analysis and review.. The time is now ripe for the translation of our research findings into specific objectives. For this, the political will of countries - large and small — is needed.
163. The 1977 Arusha symposium on science and technology for development emphasized that the application of science and technology to development should have as its main purpose the attainment of the goals and aspirations of a society and the satisfaction of its basic needs. The symposium pronounced upon the need for indigenous development of science and technology as an integral part of national culture. The Government of Trinidad and Tobago, in its programme for national development, has
stressed the role of science and technology in the social and economic development of the country.
164.	The imbalance between the countries that have advanced technology and those that have not has contributed to the dominance of the former and the dependency of the latter. We contend that the gap must be bridged and that self-reliance rather than continued dependency must be the essential feature in our socio-economic development. Regional and international co-operation would be meaningless if this were not achieved.
165.	The United Nations through its agencies has a vital part to play in promoting the necessary co-operation among developing countries in this area, so that traditional and new technologies can be shared. Soon the Conference on Science and Technology for Development will have taken place, and the international community ought therefore to focus attention now on modalities for bringing about the technological transformation of the third world. The Government of Trinidad and Tobago, while recognizing the contribution which UNCTAD is making in the comprehensive programme of action for the strengthening of the technological capability of developing countries, is of the view that this process should be strengthened and receive the necessary assistance and co-operation from other agencies within the United Nations family.
166.	This leads me to a consideration of the entire concept of the New International Economic Order. Much has been said, by way of criticism, of the aspirations of developing countries for a new order. Any overview of the history of international economic relations forces us to conclude that the old order has indeed not changed. That old order, where built-in imbalances inevitably led to chaos, confusion and strife, must now give way to the New International Economic Order.
167.	The New International Economic Order must be regarded as a system in which there exists a more equitable sharing of the material, technological, social and other benefits of the human environment. To achieve this, it is absolutely essential that all countries share equitably in decision-making processes; for, in the final analysis, it is the right to share in the decisions that affect us that marks the difference between free men and those not yet free, between the third world and other worlds.
168.	The various measures identified by the international community as being necessary to bring the New International Economic Order into being have all suffered set-backs, owing to lack of co-operation or reluctance on the part of the few to make concessions for the benefit of all. It is clear that greater attention must be devoted to the sensitive areas of the relationships between all countries with a view to redressing the imbalance which now prevails. While comparative advantage was enjoyed in most areas of production by the developed countries, developing countries were lectured on the virtues of free trade. When requests were made for reservation of what developing countries considered to be an equitable share of world industrial production—that is, 25 per cent, a mere quarter, by the end of the century—the response was that interference with the free-market system was not only political anathema but also represented gross economic inefficiency.
169.	Today, however, third-world countries, by developing resource-based industries and utilizing their abundant supplies of labour, are beginning, through the acquisition of modern technology, to achieve a competitive edge in an increasing number of areas of economic activity. Unemployment, which is still a dominant feature of the economies of developing countries, is now also common in some developed countries, which have resorted to protectionism rather than to measures which would be less injurious to the interests of developing countries and, indeed, to world trade generally.
170.	Further, efforts on the part of developing countries to diversify into light manufacturing industries such as textile, foot-wear and electronics and into areas such as steel, aluminium and motor vehicles, have been frustrated through the institution of so-called orderly market arrangements and voluntary market restraints.
171.	So far I have sought to underline the degree of importance which my delegation attaches to the role which better access to markets for exports from developing countries must play in the context of the New International Economic Order.
172.	There are, to be sure, other serious problems relating to international economic co-operation. One of these problems is the vexed question of present-day indiscipline in international economic management in which floating exchange rates, and in particular the extent of the depreciation of the value of the major currencies in which most of world trade is financed, deprive developing countries and others of an ever-increasing proportion of their hard-earned export revenues. This is clearly unjust and my delegation takes heart from the recent assurances given with respect to the strengthening of the major trading currency and the creation of a more stable international monetary climate.
173.	In this context, is it too much to hope that the developed countries will see their way clear to allowing developing countries access to their financial markets for development financing on concessionary terms? I should like to lend my voice in support of those who argue that such a policy would act as a catalyst for economic growth and would at the same time help the developed countries emerge from their present sluggishness without the fear of inflation.
174 In this review of international economic relations, I have illustrated the type of world community that exists today. If the picture I have painted appears to be gloomy, then I hope that I may be excused for making a brief comment on the international political situation, which, though not without hope, is no less gloomy.
175. The Government of Trinidad and Tobago is seriously concerned over the pressures which have been brought to bear on the Government of Belize to cede its national territory as the price of securing its independence. The Government of Belize has quite properly rejected this attempt to destroy its territorial integrity. The Government of Trinidad and Tobago reaffirms its support for the just aspirations of the people of Belize for self-determination and independence in accordance with the Charter of the
United Nations and resolution 1514 (XV), and for the recognition of its territorial integrity. We would urge the parties, in keeping with General Assembly resolutions, to continue their negotiations so that a solution embodying the noble ideals of the United Nations Charter will be found.
176.	My delegation continues to affirm its support for the principles enshrined in Security Council resolutions 242(1967) and 338(1973) on the Middle East question and to hold the view that due recognition of the rights of the Palestinian people to self-determination is crucial to a just settlement of the issue.
177.	The situation in southern Africa remains grave, and nations of the world continue to be alarmed by the resistance of those regimes to the cries of the conscience of mankind.
178.	The Government of Trinidad and Tobago condemns the illegal minority regime in Southern Rhodesia for its unprovoked attacks on Mozambique and Zambia in a vain attempt to coerce the two Governments and their peoples into abandoning their support for the peoples of Zimbabwe in their valiant struggle for freedom and independence.
179.	The Government of Trinidad and Tobago welcomes the endorsement by the Security Council in its resolution 431 (1978) of the proposal by the five Western States for implementation of Security Council resolution 385 (1976) in respect of the accession of Namibia to independence.
180 . The Government of Trinidad and Tobago continues in the international community to deplore the existence of the inhuman regime of apartheid in South Africa and endorses requests to the Security Council to impose economic sanctions on South Africa. It is only through decisive and direct action that the flow of investments, goods-including petroleum and petroleum products-and other essentials can be stemmed, and that this regime, which violates every basic human right, may be brought to heel. Since 11 October has been designated the Day of Solidarity with South African Political Prisoners, I have today despatched to the Chairman of the Special Committee against Apartheid a message reaffirming the support of the Government of Trinidad and Tobago for all measures adopted by the United Nations for the total eradication of the crime of apartheid.
181.	In conclusion, may I express the hope that this thirty-third session of the General Assembly would end with all countries showing evidence of greater commitment to the principles on which this Organization was built. The international community, this family of nations, should not await the strife that leads to armed conflict and bloodshed to redress the injustices that plague our planet and divide the peoples of the world
182.	We cannot await the end of the decade to start applying remedies to situations which continue to deteriorate The New International Economic Order cannot be accomplished by decree or resolution. Every day that passes brings suffering to the majority of peoples of the earth, and the list of grievances is long. Every day people suffer because of ignorance; people die for want of food or proper
nutrition; people die for lack of health services; and all this takes place mainly in the region which is being euphemistically described as the third world.
183.	Our historic responsibility is to take positive measures to redress present social and economic injustices and to improve the quality of life of all peoples. The time to act is now and at this thirty-third session we must seize the time.














